        Case 2:20-cv-05140-GEKP Document 27 Filed 03/31/21 Page 1 of 1


                                     i
                       IN THE UNrl'ED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SAMUEL P. RIZZO,
                Plaintiff                                  CIVIL ACTION

               v.

NUTANIX, INC. et al.,                                      No. 20-5140
                  Defendants

                                           ORDER

       AND NOW, this 31st day of March, 2021, upon consideration of Defendants' Motion to

Dismiss (Doc. No. 10), Mr. Rizzo's Response in Opposition to the Motion (Doc. No. 17),

Defendants' Supplemental Briefing Regarding the Statute of Limitations (Doc. No. 19),

Mr. Rizzo's Supplemental Briefing Regarding the Statute of Limitations (Doc. No. 20), oral

argument held on March 22, 2021, and the parties' post-argument submissions (Doc. Nos. 24, 25),

it is ORDERED that Defendants' Motions to Dismiss (Doc. Nos. 10, 19) are GRANTED. The

Clerk of Court shall mark this case CLOSED for all purposes, including statistics.



                                                    BY THE COURT:




                                                               ATES DISTRICT JUDGE




                                                1
